 

Exhibit 10.1

 

FOURTH AMENDMENT TO

LOAN AND SECURITY AGREEMENT

This Fourth Amendment to Loan and Security Agreement (this “Amendment”) is
entered into as of April 30, 2014, between COMERICA BANK (“Bank”) and eGAIN
CORPORATION, a Delaware corporation, formerly known as eGain Communications
Corporation (“Borrower”).

RECITALS

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of June 27, 2011, as it may be amended from time to time, including without
limit by that certain First Amendment to Loan and Security Agreement dated as of
December 28, 2011, that certain Second Amendment to Loan and Security Agreement
dated as of June 28, 2012 and that certain Third Amendment to Loan and Security
Agreement dated as of December 28, 2012 (as amended, the “Agreement”). The
parties desire to amend the Agreement, in accordance with the terms of this
Amendment.

NOW, THEREFORE, the parties agree as follows:

1.       Exhibit A of the Agreement is amended by amending and restating, or
adding, as applicable, the following defined terms:

“Advance” or “Advances” means a cash advance or cash advances under the
Revolving Line A.

“Applicable Measuring Period” means, as of any date of determination, the four
fiscal quarter period ending on the last day of the last fiscal quarter
immediately preceding such date of determination.

“Borrowing Base” means, as of any date of determination thereof, an amount equal
to seventy percent (70%) of the product of (a) Borrower’s Eligible Monthly
Recurring Revenue for the three month period ending on the last day of the month
immediately preceding such date, multiplied by (b) Borrower’s MRR Renewal Rate
for the most recently completed calendar quarter immediately preceding such
date, as determined by Bank with reference to the most recent Borrowing Base
Certificate delivered by Borrower.

“Collateral” means the property described on Exhibit B attached hereto and all
Negotiable Collateral to the extent not described on Exhibit B, except to the
extent any such property (i) is nonassignable by its terms without the consent
of the licensor thereof or another party (but only to the extent such
prohibition on transfer is enforceable under applicable law, including, without
limitation, Sections 9406 and 9408 of the Code), (ii) the granting of a security
interest therein is contrary to applicable law, provided that upon the cessation
of any such restriction or prohibition, such property shall automatically become
part of the Collateral, or (iii) constitutes the capital stock of a controlled
foreign corporation (as defined in the IRC), in excess of 65% of the voting
power of all classes of capital stock of such controlled foreign corporations
entitled to vote.

“Credit Card Services Sublimit” means a sublimit for corporate credit cards and
e-commerce or merchant account services under the Revolving Line A not to exceed
Five Hundred Thousand Dollars ($500,000), subject to the Maximum Sublimit
Amount.

“Credit Extension” means each Advance, the Term Loan, the Term Loan A, the Term
Loan B or any other extension of credit by Bank to or for the benefit of
Borrower hereunder.

“Eligible Monthly Recurring Revenue” means, as of any date of determination,
Borrower’s recurring service revenues for the month most recently ended from
account debtors that have executed one or more service contracts having a total
contractual obligation of twelve months or longer with Borrower that is
effective as of the last date of such month; provided, however, that the service
contract revenue of any account debtor (1) whose contracts are not going to be
renewed, (2) whose contracts the Bank, in consultation with Borrower, has
reasonably determined may not collectible, (3) that is subject to any Insolvency
Proceeding, or becomes insolvent, or goes out of business, (4) whose contracts
with Borrower the account debtor has failed to pay within 90 days of invoice
date, or (5) whose contracts are not performing acceptably to Bank in its sole
discretion will be excluded from the calculation of Eligible Monthly Recurring
Revenue.

 

 

 

--------------------------------------------------------------------------------

 

“Fourth Amendment Effective Date” means April 30, 2014.

“Intellectual Property” means any Copyrights, Patents, Trademarks, servicemarks
and applications therefor, now owned or hereafter acquired, or any claims for
damages by way of any past, present and future infringement of any of the
foregoing.

“Interest Rate Addendum” means the Prime Referenced Rate Addendum to Loan and
Security Agreement dated as of the Fourth Amendment Effective Date, between
Borrower and Bank, as it may be amended, restated, replaced or supplemented from
time to time.

“Letter of Credit Sublimit” means a sublimit for Letters of Credit under the
Revolving Line A not to exceed Five Hundred Thousand Dollars ($500,000), subject
to the Maximum Sublimit Amount.

“MRR Renewal Rate” means, as of any applicable date of determination, the total
dollar value of recurring revenue from account debtors that have executed one or
more service contracts for Borrower’s products or having a total contractual
obligation of 12 months or longer (‘Contracts’) that were renewed during the
Applicable Measuring Period (including without limitation, contract increases
and upsold products), divided by the dollar value of Contracts that were up for
renewal during such Applicable Measuring Period.  Notwithstanding the foregoing,
the MRR Renewal Rate shall not exceed 100%.

“Revolving Line A” means a Credit Extension of up to Seven Million Dollars
($7,000,000) (inclusive of the aggregate face amount of Letters of Credit issued
under the Letter of Credit Sublimit and the aggregate limits of the corporate
credit cards issued to Borrower and merchant credit card processing reserves
under the Credit Card Services Sublimit).

“Revolving A Maturity Date” means April 30, 2016.

“Term Loan B” shall have the meaning given such term in Section 2.1(e) of the
Agreement.

“Term Loan B Maturity Date” means January 30, 2018.

2.        All references to “Revolving Line” in the Agreement are deleted and
replaced with “Revolving Line A”.

3.        Section 2.1(b) of the Agreement is amended and restated to read in its
entirety as follows:

(b)        Advances Under Revolving Line A.

(i)        Amount. Subject to and upon the terms and conditions of this
Agreement, following the completion by Bank of an audit of Borrower’s Accounts
after the Fourth Amendment Effective Date, Borrower may request Advances in an
aggregate outstanding amount not to exceed the lesser of (A) the Revolving Line
A or (B) the Borrowing Base, less the aggregate face amount of Letters of Credit
issued under the Letter of Credit Sublimit and the aggregate limits of the
corporate credit cards issued to Borrower and merchant credit card processing
reserves under the Credit Card Services Sublimit. The aggregate face amount of
Letters of Credit issued under the Letter of Credit Sublimit, the aggregate
limits of the corporate credit cards issued to Borrower and merchant credit card
processing reserves under the Credit Card Services Sublimit, and amounts
outstanding under the Foreign Exchange Sublimit (collectively, the ‘Sublimits’)
shall not collectively exceed Five Hundred Thousand Dollars ($500,000) (the
‘Maximum Sublimit Amount’) at any time. Amounts borrowed pursuant to this
Section 2.1(b) may be repaid and re-borrowed at any time without penalty or
premium prior to the Revolving A Maturity Date, at which time all Advances under
this Section 2.1(b) shall be immediately due and payable.

(ii)         Form of Request. Whenever Borrower desires an Advance, Borrower
will notify Bank by facsimile transmission or telephone no later than 3:00 p.m.
Pacific time (1:30 p.m. Pacific time for wire transfers), on the Business Day
that the Advance is to be made. Each such notification shall be promptly
confirmed by a Payment/Advance Form in substantially the form of Exhibit C. Bank
is authorized to make Advances under this Agreement, based upon instructions
received from a Responsible Officer or a designee of a Responsible Officer, or
without instructions if in Bank’s discretion such Advances are necessary to meet
Obligations which have become due and remain unpaid. Bank shall be entitled to
rely on any facsimile or telephonic notice given by a person who Bank reasonably
believes to be a Responsible Officer or a designee thereof, and Borrower shall
indemnify and hold Bank harmless for any damages or loss suffered by Bank as a
result of such reliance. Bank will credit the amount of Advances made under this
Section 2.1(b) to Borrower’s deposit account.

2

--------------------------------------------------------------------------------

 

(iii)       Letter of Credit Sublimit. Subject to the availability under the
Revolving Line A, and in reliance on the representations and warranties of
Borrower set forth herein, at any time and from time to time from the date
hereof through the Business Day immediately prior to the Revolving A Maturity
Date, Bank shall issue for the account of Borrower such Letters of Credit as
Borrower may request by delivering to Bank a duly executed letter of credit
application on Bank’s standard form; provided, however, that the outstanding and
undrawn amounts under all such Letters of Credit (i) shall not at any time
exceed the Letter of Credit Sublimit, and (ii) shall be deemed to constitute
Advances for the purpose of calculating availability under the Revolving Line A.
Notwithstanding the foregoing, the aggregate outstanding amount of Letters of
Credit, together with the aggregate limits of the corporate credit cards issued
to Borrower and merchant credit card processing reserves under the Credit Card
Services Sublimit, shall not exceed the Maximum Sublimit Amount at any time. Any
drawn but unreimbursed amounts under any Letters of Credit shall be charged as
Advances against the Revolving Line A. All Letters of Credit shall be in form
and substance acceptable to Bank in its sole discretion and shall be subject to
the terms and conditions of Bank’s form application and letter of credit
agreement. Borrower will pay any standard issuance and other fees that Bank
notifies Borrower it will charge for issuing and processing Letters of Credit.

(iv)        Credit Card Services Sublimit. Subject to the terms and conditions
of this Agreement, Borrower may request corporate credit cards and standard and
e-commerce merchant account services from Bank (collectively, the ‘Credit Card
Services’). The aggregate limit of the corporate credit cards and merchant
credit card processing reserves shall not exceed the Credit Card Services
Sublimit, provided that availability under the Revolving Line A shall be reduced
by the aggregate limits of the corporate credit cards issued to Borrower and
merchant credit card processing reserves. Notwithstanding the foregoing,
aggregate limits of the corporate credit cards issued to Borrower and merchant
credit card processing reserves under the Credit Card Services Sublimit,
together with the aggregate outstanding amount of Letters of Credit and amounts
outstanding under the Foreign Exchange Sublimit, shall not exceed the Maximum
Sublimit Amount at any time. In addition, Bank may, in its sole discretion,
charge as Advances any amounts that become due or owing to Bank in connection
with the Credit Card Services. The terms and conditions (including repayment and
fees) of such Credit Card Services shall be subject to the terms and conditions
of Bank’s standard forms of application and agreement for the Credit Card
Services, which Borrower hereby agrees to execute.

(v)        Collateralization of Obligations Extending Beyond Maturity. Any
Letters of Credit and Credit Card Services that may extend beyond the Revolving
A Maturity Date, then, effective as of the Revolving A Maturity Date, the
balance in any deposit accounts held by Bank and the certificates of deposit or
time deposit accounts issued by Bank in Borrower’s name (and any interest paid
thereon or proceeds thereof, including any amounts payable upon the maturity or
liquidation of such certificates or accounts), shall automatically secure such
obligations to the extent of the then continuing or outstanding and undrawn
Letters of Credit and Credit Card Services; provided, however, that if there are
insufficient balances in such accounts to secure such obligations, Borrower
shall immediately deposit such additional funds as are necessary to fully secure
such obligations. Borrower authorizes Bank to hold such balances in pledge and
to decline to honor any drafts thereon or any requests by Borrower or any other
Person to pay or otherwise transfer any part of such balances for so long as the
Letters of Credit and Credit Card Services are outstanding or continue.”

4.       New Section 2.1(e) is added to the Agreement, to read in its entirety
as follows:

“(e)      Term Loan B.

(i)       Subject to and upon the terms and conditions of this Agreement, on the
Fourth Amendment Effective Date Bank agrees to make a Term Loan B (the ‘Term
Loan B’) to Borrower in one disbursement in the amount of Three Million Dollars
($3,000,000). Borrower shall use Term Loan B proceeds for working capital
purposes.

(ii)      Interest shall accrue on the Term Loan B from the Fourth Amendment
Effective Date at the rate specified in Section 2.3(a), and shall be payable in
accordance with Section 2.3(c). Borrower shall repay the Term Loan B in thirty
six (36) equal monthly installments of principal in the amount of $83,333.33
each, plus all accrued interest, beginning on February 1, 2015, and continuing
on the same day of each month thereafter through the Term Loan B Maturity Date,
at which time all amounts due in connection with the Term Loan B made under this
Section 2.1(e) shall be immediately due and payable. The Term Loan B, once
repaid, may not be re-borrowed.”

5.       Section 2.3(a)(i) of the Agreement is amended and restated to read in
its entirety as follows:

“(i)        Advances. Except as set forth in Section 2.3(b), the Advances shall
bear interest, on the outstanding daily balance thereof, as set forth in the
Interest Rate Addendum.”

3

--------------------------------------------------------------------------------

 

6.       New Section 2.3(a)(iv) is added to the Agreement, to read in its
entirety as follows:

“(iii)      Term Loan B. Except as set forth in Section 2.3(b), the Term Loan B
shall bear interest, on the outstanding daily balance thereof, as set forth in
the Interest Rate Addendum.”

7.       Clause (1) of Section 2.5(a) of the Agreement is amended and restated
to read in its entirety as follows:

“(1)        For the Revolving Line A, on or before the Fourth Amendment
Effective Date and on each annual anniversary thereafter, a fee equal to Ten
Thousand Five Hundred Dollars ($10,500), which shall be nonrefundable;”

8.       Section 3.2(c) of the Agreement is amended and restated to read in its
entirety as follows:

“(c)        [Intentionally Deleted.]”

9.       Section 4.1 of the Agreement is amended and restated to read in its
entirety as follows:

“4.1      Grant of Security Interest. Borrower grants and pledges to Bank a
continuing security interest in the Collateral, now existing or hereafter
acquired, to secure prompt repayment of any and all Obligations and to secure
prompt performance by Borrower of each of its covenants and duties under the
Loan Documents. Except as set forth in the Schedule, such security interest
constitutes a valid, first priority security interest in the presently existing
Collateral, and will constitute a valid, first priority security interest in
later-acquired Collateral. Borrower also hereby agrees not to sell, transfer,
assign, mortgage, pledge, lease, grant a security interest in, or encumber any
of its Intellectual Property, except in connection with Permitted Liens and
Permitted Transfers.  Notwithstanding any termination of this Agreement, Bank’s
Lien on the Collateral shall remain in effect for so long as any Obligations are
outstanding.”

10.     Section 5.4 of the Agreement is amended and restated to read in its
entirety as follows:

“5.4      Intellectual Property. Borrower is the sole owner of the Intellectual
Property, except for licenses granted by Borrower to its customers in the
ordinary course of business.  To the best of Borrower’s knowledge, each of the
Copyrights, Trademarks and Patents is valid and enforceable, and no part of the
Intellectual Property has been judged invalid or unenforceable, in whole or in
part, and no claim has been made to Borrower that any part of the Intellectual
Property violates the rights of any third party except to the extent such claim
could not reasonably be expected to cause a Material Adverse Effect.”

11.     Clause (viii) of Section 6.2 of the Agreement is amended and restated to
read in its entirety as follows:

“(viii) within thirty (30) days of the last day of each fiscal quarter, a report
signed by Borrower, in form reasonably acceptable to Bank, listing any
applications or registrations that Borrower has made or filed in respect of any
Patents, Copyrights or Trademarks and the status of any outstanding applications
or registrations, as well as any material change in Borrower’s Intellectual
Property.”

12.     Section 6.2(a) of the Agreement is amended and restated to read in its
entirety as follows:

“(a)       Within thirty (30) days after the last day of each month, Borrower
shall deliver to Bank a Borrowing Base Certificate signed by a Responsible
Officer in substantially the form of Exhibit D hereto, together with aged
listings by invoice date of accounts receivable and accounts payable, and a
report for the three-month period ending with such month of Eligible Monthly
Recurring Revenue and Borrower’s MRR Renewal Rate for the most recently
completed calendar quarter immediately preceding such report and a GAAP
reconciliation report regarding Borrower’s recurring revenue.”

13.     Section 6.6 of the Agreement is amended and restated to read in its
entirety as follows:

“6.6      Accounts.  Borrower shall maintain all its depository, operating and
investment accounts with Bank.  Notwithstanding the foregoing, Borrower shall be
permitted to maintain accounts with financial institutions other than Bank
provided that at least seventy percent (70%) of all of Borrower’s cash is
maintained in accounts at Bank at all times.”

4

--------------------------------------------------------------------------------

 

14.    Section 6.7 of the Agreement is amended and restated to read in its
entirety as follows:

“6.7      Financial Covenants. Borrower shall at all times maintain the
following financial ratios and covenants:

(a)      Bank Debt Liquidity Coverage. A ratio of (i) the sum of Borrower’s Cash
held at Bank plus all Eligible Bank Debt Liquidity Coverage Accounts, to (ii)
all Indebtedness to Bank of at least 2.00 to 1.00. As used herein, ‘Eligible
Bank Debt Liquidity Coverage Account’ means a consolidated Account of Borrower
and its consolidated Subsidiaries that has been billed and is not owing more
than ninety (90) days after the date of the original invoice or other writing
evidencing such Account.

(b)       Minimum Consolidated Cash.  Maintain or cause to be maintained not
less than seventy percent (70%) of Borrower’s consolidated cash at Bank.”

15.     Section 6.8 of the Agreement is amended and restated to read in its
entirety as follows:

“6.8      Registration of Intellectual Property Rights.

(a)      Borrower shall register or cause to be registered on an expedited basis
(to the extent not already registered) with the United States Patent and
Trademark Office or the United States Copyright Office, as the case may be,
those registrable intellectual property rights now owned or hereafter developed
or acquired by Borrower, to the extent that Borrower, in its reasonable business
judgment, deems it appropriate to so protect such intellectual property rights.

(b)       Borrower shall promptly give Bank written notice of any applications
or registrations of intellectual property rights filed with the United States
Patent and Trademark Office and United States Copyright Office, including the
date of such filing and the registration or application numbers, if any.

(c)       Borrower shall give Bank prompt written notice of the filing of any
applications or registrations with the United States Copyright Office, including
the title of such intellectual property rights to be registered, as such title
will appear on such applications or registrations, and the date such
applications or registrations will be filed.

(d)       Borrower shall (i) protect, defend and maintain the validity and
enforceability of the Trademarks, Patents, Copyrights, and trade secrets, (ii)
use commercially reasonable efforts to detect infringements of the Trademarks,
Patents and Copyrights and promptly advise Bank in writing of material
infringements detected and (iii) not allow any material Trademarks, Patents or
Copyrights to be abandoned, forfeited or dedicated to the public without the
written consent of Bank, which shall not be unreasonably withheld.”

16.     Section 6.9 of the Agreement is amended and restated to read in its
entirety as follows:

“6.9      Consent of Inbound Licensors.  Prior to entering into or becoming
bound by any license agreement (other than over-the-counter software that is
commercially available to the public) the loss of which could reasonably be
expected to have a Material Adverse Effect. Borrower shall provide written
notice to Bank of the material terms of such license agreement with a
description of its likely impact on Borrower’s business or financial condition.”

17.     Section 9.2 of the Agreement is amended and restated to read in its
entirety as follows:

“9.2      Power of Attorney.  Effective only upon the occurrence and during the
continuance of an Event of Default, Borrower hereby irrevocably appoints Bank
(and any of Bank’s designated officers, or employees) as Borrower’s true and
lawful attorney to:  (a) send requests for verification of Accounts or notify
account debtors of Bank’s security interest in the Accounts; (b) endorse
Borrower’s name on any checks or other forms of payment or security that may
come into Bank’s possession; (c) sign Borrower’s name on any invoice or bill of
lading relating to any Account, drafts against account debtors, schedules and
assignments of Accounts, verifications of Accounts, and notices to account
debtors; (d) dispose of any Collateral; (e) make, settle, and adjust all claims
under and decisions with respect to Borrower’s policies of insurance; (f) settle
and adjust disputes and claims respecting the accounts directly with account
debtors, for amounts and upon terms which Bank determines to be reasonable; and
(g) file, in its sole discretion, one or more financing or continuation
statements and amendments thereto, relative to any of the Collateral without the
signature of Borrower where permitted by law; provided Bank may exercise such
power of attorney to sign the name of Borrower on any of the documents described
in clause (g) above, regardless of whether an Event of Default has
occurred.  The appointment of Bank as Borrower’s attorney in fact, and each and
every one of Bank’s rights and powers, being coupled with an interest, is
irrevocable until all of the Obligations have been fully repaid and performed
and Bank’s obligation to provide advances hereunder is terminated.”

5

--------------------------------------------------------------------------------

 

18.      Exhibits B, D, E and F to the Agreement are deleted and replaced with
Exhibits B, D, E and F attached hereto.

19.      No course of dealing on the part of Bank or its officers, nor any
failure or delay in the exercise of any right by Bank, shall operate as a waiver
thereof, and any single or partial exercise of any such right shall not preclude
any later exercise of any such right. Bank’s failure at any time to require
strict performance by Borrower of any provision shall not affect any right of
Bank thereafter to demand strict compliance and performance. Any suspension or
waiver of a right must be in writing signed by an officer of Bank.

20.      Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remains in full force and effect in accordance with its
terms and hereby is ratified and confirmed in all respects. Except as expressly
set forth herein, the execution, delivery, and performance of this Amendment
shall not operate as a waiver of, or as an amendment of, any right, power, or
remedy of Bank under the Agreement, as in effect prior to the date hereof.

21.      Borrower waives, discharges, and forever releases Bank, Bank’s
employees, officers, directors, attorneys, stockholders, and their successors
and assigns, from and of any and all claims, causes of action, allegations or
assertions that Borrower has or may have had at any time up through and
including the date of this Amendment, against any or all of the foregoing,
regardless of whether any such claims, causes of action, allegations or
assertions are known to Borrower or whether any such claims, causes of action,
allegations or assertions arose as result of Bank’s actions or omissions in
connection with the Loan Documents, or any amendments, extensions or
modifications thereto, or Bank’s administration of the Obligations or otherwise.
BORROWER WAIVES THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, AS IT MAY
BE AMENDED FROM TIME TO TIME, WHICH STATES:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

22.      Borrower represents and warrants that the Representations and
Warranties contained in the Agreement are true and correct as of the date of
this Amendment, and that no Event of Default has occurred and is continuing.

23.      As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

(a)      this Amendment, executed by Borrower;

(b)      the Interest Rate Addendum, executed by Borrower;

(c)      an Itemization of Amount Financed Disbursement Instructions (Revolving
Line A), executed by Borrower;

(d)      an Itemization of Amount Financed Disbursement Instructions (Term Loan
B), executed by Borrower;

(e)      Corporation Resolutions and Incumbency Certification (Authority to
Procure Loans);

(f)      the $10,500 facility fee required under Section 2.5(a), which upfront
fee shall be non-refundable upon payment, and which may be debited from any of
Borrower’s accounts at Bank;

(g)      all Bank Expenses incurred through the date of this Amendment, which
may be debited from any of Borrower’s accounts at Bank; and

(h)      such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

24.      This Amendment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one instrument.

[signatures on following page]

 

 

6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

 

eGAIN CORPORATION, a Delaware corporation, formerly known as eGain
Communications Corporation

 

 

By:

/s/ Eric Smit

Name:

Eric Smit

Title:

C.F.O.

 

 

 

 

COMERICA BANK

 

 

By:

/s/ Jeff Lee

Name:

Jeff Lee

Title:

V.P.

 

 



7

--------------------------------------------------------------------------------

 

        DEBTOR:

eGAIN CORPORATION

        SECURED PARTY:

COMERICA BANK

 

EXHIBIT B

COLLATERAL DESCRIPTION ATTACHMENT TO LOAN AND SECURITY AGREEMENT

All personal property of Debtor of every kind, whether presently existing or
hereafter created or acquired, and wherever located, including but not limited
to: (a) all accounts (including health-care-insurance receivables), chattel
paper (including tangible and electronic chattel paper), deposit accounts,
documents (including negotiable documents), equipment (including all accessions
and additions thereto), general intangibles (including payment intangibles and
software), goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), letter of credit
rights, money, and all of Debtor’s books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;
and (b) any and all cash proceeds and/or noncash proceeds thereof, including,
without limitation, insurance proceeds, and all supporting obligations and the
security therefor or for any right to payment.  All terms above have the
meanings given to them in the California Uniform Commercial Code, as amended or
supplemented from time to time.

Notwithstanding the foregoing, the Collateral shall not include the Intellectual
Property; provided, however, that the Collateral shall include all accounts and
general intangibles that consist of rights to payment from the sale, licensing
or disposition of all or any part of, or rights in, the Intellectual Property
(the “Rights to Payment”).  Notwithstanding the foregoing, if a judicial
authority (including a U.S. Bankruptcy Court) holds that a security interest in
the underlying Intellectual Property is necessary to have a security interest in
the Rights to Payment, then the Collateral shall automatically, and effective as
of June 27, 2011, include the Intellectual Property to the extent necessary to
permit perfection of Bank’s security interest in the Rights to Payment.

 

 

1

--------------------------------------------------------------------------------

 

EXHIBIT D

BORROWING BASE CERTIFICATE

(See Attached)

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT E

COMPLIANCE CERTIFICATE

 

Please send all Required Reporting to:

Comerica Bank

 

Technology & Life Sciences Division

 

Loan Analysis Department

 

250 Lytton Avenue

 

3rd Floor, MC 4240

 

Palo Alto CA 94301

 

Phone: (650) 462-6060

 

Fax: (650) 462-6061

FROM: eGain Communications Corporation

The undersigned authorized Officer of eGain Communications Corporation
(“Borrower”), hereby certifies that in accordance with the terms and conditions
of the Loan and Security Agreement between Borrower end Bank (the “Agreement”),
(i) Borrower is in complete compliance for the period ending , 201___ with all
required covenants, including without limitation the ongoing registration of
intellectual property rights in accordance with Section 6.8, except as noted
below and (ii) all representations and warranties of Borrower stated in the
Agreement are true and correct in all material respects as of the date hereof;
provided, however, that those representations and warranties expressly referring
to another date shall be true, correct and complete in all material respects as
of such date. Attached herewith are the required documents supporting the above
certification (“Supporting Documents”). The Officer further certifies the
Supporting Documents are prepared in accordance with Generally Accepted
Accounting Principles (GAAP) and are consistently applied form one period to the
next except as explained in an accompanying letter or footnotes.

Please indicate compliance status by circling Yes/No under “Complies” or
“Applicable” column,

 

REPORTING COVENANTS

REQUIRED

COMPLIES

 

 

 

 

Company Prepared Monthly F/S

Monthly, within 30 days

YES

NO

Compliance Certificate

Monthly, within 30 days

YES

NO

CPA Audited. Unqualified F/S

Annually, within 90 days of FYE

YES

NO

Borrowing Base Cert, A/R & A/P Agings

Monthly, within 30 days or, subject to Section 6.2(a), Quarterly, within 30 days

YES

NO

Annual Business Plan

Annually, within 60 days after the beginning of each FY

YES

NO

Intellectual Property Report

Quarterly within 30 days

YES

NO

Audit

Semi-annual

YES

NO

 

 

 

 

If Public:

 

 

 

10-Q

Quarterly, within 5 days of SEC filing (50 days)

YES

NO

10-K

Annually, within 5 days of SEC tiling (95 days)

YES

NO

 

 

 

 

Total amount of Borrower’s cash and investments

Amount: $____________________________

YES

NO

Total amount of Borrower’s cash and investments maintained with Bank

Amount: $____________________________

YES

NO

 

 

DESCRIPTION

APPLICABLE

 

 

 

 

Legal Action > $500,000 (Sect. 6.2(iv))

Notify promptly upon notice _____________________

YES

NO

Mergers & Acquisitions> $250,000 (Sect. 7.3)

Notify promptly upon notice _____________________

YES

NO

Cross default with other agreements >$250,000 (Sect. 8.7)

Notify promptly upon notice _____________________

YES

NO

Judgments and settlements $1,000,000 (Sect. 8.9)

Notify promptly upon notice _____________________

YES

NO

 

FINANCIAL COVENANTS

REQUIRED

ACTUAL

COMPLIES

 

 

 

 

TO BE TESTED MONTHLY, UNLESS OTHERWISE NOTED

 

 

 

 

 

 

 

Minimum Liquidity Ratio

2.00:1.00

_____:1.00

YES

NO

Minimum Consolidated Cash

70%

__________%

YES

NO

 

FINANCIAL COVENANTS

REQUIRED

ACTUAL

COMPLIES

 

 

 

 

 

Permitted Indebtedness for equipment leases

<$500,000

$________________________

YES

NO

Permitted Investments for stock repurchase

<$250,000

$________________________

YES

NO

Permitted Investments for subsidiaries

<$500,000

$________________________

YES

NO

Permitted Investments for employee loans

<$100,000

$________________________

YES

NO

Permitted Investments for joint ventures

<$100,000

$________________________

YES

NO

Permitted Liens for equipment leases

<$500,000

$________________________

YES

NO

Permitted Transfers

<$500,000

$________________________

YES

NO

 

Please Enter Below Comments Regarding Violations:

 

 

 

--------------------------------------------------------------------------------

 

The undersigned further acknowledges that at any time Borrower is not in
compliance with all the terms set forth in the Agreement, including, without
limitation, the financial covenants, no credit extensions will be made.

 

Very truly yours,

 

Authorized Signer

 

Name

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT F

 

INTEREST RATE ADDENDUM

 

(See Attached)

 

 

 

--------------------------------------------------------------------------------

 

COMERICA BANK

Member FDIC

 

ITEMIZATION OF AMOUNT FINANCED

DISBURSEMENT INSTRUCTIONS

(Revolving Line A)

Borrower:        eGAIN CORPORATION, a Delaware corporation, formerly known as
eGain Communications Corporation

Date: April 30, 2014

 

$7,000,000.00

credited to deposit account No. ___________ when the Revolving Line A is
requested or disbursed to Borrower by cashiers check or wire transfer

 

Amounts paid to others on your behalf:

 

$

to Comerica Bank for Loan Fee

$

to Comerica Bank for Document Fee

$

to Comerica Bank for accounts receivable audit (estimate)

$

to Bank counsel fees and expenses

$

to                                                       

 

TOTAL (AMOUNT FINANCED)

 

Upon consummation of this transaction, this document will also serve as the
authorization for Comerica Bank to disburse the loan proceeds as stated above.

 

eGAIN CORPORATION, a Delaware corporation, formerly known as eGain
Communications Corporation

 

 

By:

 

Name:

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

COMERICA BANK

Member FDIC

 

ITEMIZATION OF AMOUNT FINANCED

DISBURSEMENT INSTRUCTIONS

(Term Loan B)

Borrower:        eGAIN CORPORATION, a Delaware corporation, formerly known as
eGain Communications Corporation

Date: April 30, 2014

 

$3,000,000.00

credited to deposit account No. ___________ when the Term Loan A is requested or
disbursed to Borrower by cashiers check or wire transfer

 

Amounts paid to others on your behalf:

 

$

to Comerica Bank for Loan Fee

$

to Comerica Bank for Document Fee

$

to Comerica Bank for accounts receivable audit (estimate)

$

to Bank counsel fees and expenses

$

to                                                       

 

TOTAL (AMOUNT FINANCED)

 

Upon consummation of this transaction, this document will also serve as the
authorization for Comerica Bank to disburse the loan proceeds as stated above.

 

eGAIN CORPORATION, a Delaware corporation, formerly known as eGain
Communications Corporation

 

 

By:

 

Name:

 

Title:

 

 

 